STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                    }
In re: Kenfield Brook Properties LLC,               }
        Stagecoach Rd. Proposed Subdivision         }      Docket No. 238‐11‐05 Vtec
        (Appeal of Wickart)                         }
                                                    }

  Decision and Order on Appellee‐Applicant’s Motion to Dismiss for Lack of Standing

       Appellant  Debra  Wickart  timely  filed  a  notice  of  appeal  with  the  Court  on

November 8, 2005, seeking to appeal from a decision issued by the Development Review

Board (DRB) of the Town of Morristown on October 24, 2005.  By its terms it was filed only

on her own behalf.  Accompanying the notice of appeal, but not mentioned in it, was a

piece of paper solely headed with the two words: “Concerned Neighbors” and signed by

five individuals: Nina D. Williams, Christine Luce, Eric C. Sanders, Janet A. Sanders, and

one illegible signature.

       Later, in response to the Court’s notification to her that her filing lacked some of the

elements  required  by  V.R.E.C.P.  5(b)(3),  on  November  28,  2005,  Appellant  Wickart

supplied additional information to the Court.  In this filing, made after the expiration of the

appeal period, she stated that the appealing party was both herself and her husband Stan

Biasini, and that she was also appealing under 24 V.S.A. §4465(b)(4) as the designated

representative of a group of ten or more persons.  Attached to the November 28, 2005 filing

was a piece of paper headed “Voters and Property owners that oppose the decision of the

Development Review Board concerning the Kenfield Brook Development in the Town of

Morristown,” and containing eleven signatures, including that of Debra Wickart.  Of the

five signatures that accompanied the original notice of appeal, only that of Christine Luce

was  also  on  this  second  group  of  signatures.  There  was  no  indication  that  the  group

comprising this second group of signatures had filed the petition with the DRB required


                                               1
by 24 V.S.A. §4465(b)(4), and therefore they do not appear to have standing as an appellant

group, even if their notice of appeal had contained the required information and had been

timely filed.

       Appellee‐Applicant has moved to dismiss Ms. Wickart as a party‐appellant, and

therefore  to  dismiss  the  appeal,  due  to  her  lack  of  participation  at  the  DRB  hearings.

Appellant Wickart represents herself, except that she and Mr. Biasini are represented by

Kathleen B. O’Neill, Esq. for the limited purpose of the present motion; Appellee‐Applicant

Kenfield Brook Properties, LLC is represented by Elaine Kilburn Nichols, Esq. and Ellen

M. O’Toole, Esq.; and the Town of Morristown is represented by Will S. Baker, Esq.  

       For the original notice of appeal to have been effective as a notice of appeal on behalf

of Mr. Biasini, or on behalf of any of the five individual “concerned neighbors” whose

signatures were on the page accompanying the original notice of appeal, those persons

would have had to have signed a notice of appeal stating that those additional people were

also party‐appellants filing the appeal.  The additional information filed on November 28,

2005, was not effective to add Mr. Biasini as a party‐appellant without an accompanying

motion filed by him for permission to file his notice of appeal late, prior to the expiration

of an additional thirty days after the expiration of the appeal period.  V.R.E.C.P. 5(b)(1) and

V.R.A.P. 4.  He did not do so.

       Even though local proceedings are relatively informal, we must apply the same rules

of procedure to all potential parties, whether they are represented or not, and whether they

receive accurate information from municipal officials or not.  Because the above‐described

actions were not taken, Ms. Wickart is the only Appellant.

       If the others wish to move to intervene and to enter their appearance as interested

parties, they may file such motions.  In considering those motions the Court will determine

whether those delayed entries of appearance would prejudice any party.  However, it is

important to recognize that this is an on‐the‐record appeal.  We therefore will not be taking

any evidence or considering the merits de novo.  Rather, we will be scheduling the filing

                                                 2
of legal memoranda on whether the decision meets the minimum requirements for an on‐

the‐record decision, and whether it is supported by substantial evidence in the record as

a whole.

       Appellant Wickart’s co‐ownership of property in the immediate neighborhood of

the  proposed  development  is  sufficient  for  her  to  have  standing  to  appeal,  if  the

presentations  made  orally  at  the  hearings  by  Mr.  Biasini  qualifies  as  Ms.  Wickart’s

participation under the statute, as they did not file additional materials in writing.

       Unlike the situation in In re Appeal of Carroll, Docket No. 3‐1‐05 Vtec (Vt. Envtl. Ct.,

Aug. 26, 2005), the present appeal is on the record rather than de novo.  Therefore, we have

an  electronic  audio  record  of  all  three  hearings,  in  addition  to  the  minutes  of  the

proceedings.  From the record of the September 8, 2005 hearing, we can determine that Mr.

Biasini introduced himself as Ms. Wickart’s husband,1 and used both the singular and the

plural  to refer to both his and his wife’s  interests in  and concerns about the proposed

development.  It is apparent from listening to the record that in this case, Mr. Biasini was

presenting  his  testimony  and  statements  of  concern  on  behalf  of  his  wife,  Appellant

Wickart, as well as on his own behalf.  It is also evident from the record and the relatively

informal  nature  of  the  proceedings  that  the  DRB  members  and  the  participants  at  the

hearing  knew  the  relationships  between  the  participants,  even  when  they  were  being

referred  to  by  their  first  names.    Based  on  the  record  of  this  particular  on‐the‐record

proceeding, Mr. Biasini’s participation as agent for Ms. Wickart is sufficient to satisfy the

participation  requirement  of  24  V.S.A.  §4471  for  the  purposes  of  her  standing  as  an

appellant.  Accordingly, Appellee‐Applicant’s Motion to Dismiss Ms. Wickart for lack of

standing is DENIED.




       1
          He did so indirectly, by describing on the record his and his wife’s relationship to
Jean Wickart, Appellant’s mother, who herself had made statements earlier in the record
of that hearing.

                                                 3
       As discussed at the pretrial conference, this on‐the‐record appeal would normally

next be scheduled for briefs on the merits.  However, also as discussed at the conference,

and as raised in Appellant’s motion memorandum (at Facts, ¶¶13 and 14), it appears that

the decision may be sufficiently deficient under the standards articulated in Appeal of

Leikert, Docket No. 2004‐213 (Vt Sup. Ct., Nov. 10, 2004) (three‐justice panel) to require a

remand.

       To avoid unnecessary memoranda on the part of the parties, we will give the Town

an opportunity determine whether it wishes to take a voluntary remand to write more

adequate findings and conclusions based on the evidence already taken.  V.R.E.C.P. 5(i).

We will also establish a schedule to receive legal memoranda on the Leikert issue to allow

the Court to rule on that issue in advance of any briefing on the merits of the application,

as follows:

              The  Town  may  determine  whether  it  wishes  to  take  a  voluntary  remand

       under  V.R.E.C.P.  5(i),  and  shall  file  any  such  request  in  writing  so  that  it  is

       communicated to the Court and the other parties on or before March 10, 2006. 

              On or before March 24, 2006, any party may file any motions to dismiss,

       remand,  or  otherwise  resolve  this  appeal  on  the  basis  of  the  adequacy  of  the

       decision under the standards articulated in Appeal of Leikert (copy enclosed).

              On or before April 3, 2006, any responsive memoranda may be filed.

       Shortly  after  the  decision  on  those  motions,  the  Court  will  hold  a  telephone

conference to establish a schedule for the filing of briefs on the merits of this on‐the‐record

appeal.

       Done at Berlin, Vermont, this 24th day of February, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge

                                                4